DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                      CRYSTAL DYAN HARVEY,

                             Appellant,

                                 v.

                 MCKINLEY GULF OF MEXICO, L.L.C.,

                              Appellee.

                        Case No. 2D20-1224



                        September 15, 2021


Appeal from the Circuit Court for Pinellas County; George Jirotka,
Judge.

Roy D. Wasson of Wasson & Associates Chartered, of Miami, for
Appellant.

Michael P. Perenich of Perenich Caulfield Avril & Noyes, PA, of
Clearwater, for Appellant.

Mark D. Tinker and Mary Lou Cuellar-Stillo of Cole, Scott &
Kissane, PA, of Tampa for Appellee.

PER CURIAM.

     Affirmed.
LUCAS, SMITH, and STARGEL, JJ., Concur.



Opinion subject to revision prior to official publication.




                                   2